Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in reply to the response filed on 10/20/2021.
Claims 2, 8, 13, and 19 were canceled.
Claims 1, 3, 4, 5, 6, 7, 9, 10, 11, 12, 14, 15, 16, 17, 18, and 20 are currently pending and have been allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the title:
SYSTEM[[S]], , AND MACHINE-READABLE STORAGE MEDIUM FOR PRICE ESTIMATION USINGN MACHINE LEARNING TECHNIQUES


Allowable Subject Matter
	The claims are directed towards allowable subject matter for the following reasons: 
The present invention is directed towards a system that determines a route, and an estimated price for a service request. Claims 1, 3, 4, 5, 6, 7, 9, 10, 11, 12, 14, 15, 16, 17, 18, and 20 are novel/non-obvious for the following reasons:
The closest prior art of record is:
Wang, Kevin (US 20170220966 A1)
Williams, Gareth (US 20150161636 A1)
Turra, Marco (US 20030191724 A1)



As per claim 1, Wang discloses:
 A system, comprising: at least one computer-readable storage medium including a set of instructions for providing an on-demand service. (Wang, see at least [0012], [0263], [0284])
and at least one processor in communication with the computer-readable storage medium, wherein when executing the set of instructions, the at least one processor is directed to: (Wang, see at least: [0063], [0287])
receive a service request from a user terminal via a network.  (Wang, see at least: [0080] For customers, making a service request begins once the settings and preferences have been preset. Depending on the service request type, a customer makes a service request. Wang further teaches the user entering the request into a terminal or device. [0070] The electronic map display can be generated by using a mapping application programming interface (API), such as Google® 
determine at least one route for the service request. (Wang, see at least: [0221] The fifteenth set of indicators connects to data and information regarding time to assist a customer in selecting a route by looking at the time. A customer can preset to prioritize how long it takes him or her to get to the drop off location, the estimated travel time (Err). This has to do with the route indicated in the service request. A customer can preset that the route be prioritized to be the fastest possible route between the pickup location and drop off location. ETT may affect a customer's selection of a best matching service provider because a service provider may not provide the service request when the ETT is longer than the time limitations preset by the service provider and it also affects the customer's route selection, if he or she would like to arrive as soon as possible.)
determine an estimated price for the service request based on the at least one route and at least one price estimation model: (Wang, see at least:[0070] APIs may provide information such as distances, routes and estimated times of travel between locations indicated in a service request, which can in part be used to make price estimates.  [0080] The process of a customer presetting preferences however is the same for both new and established customers, where a customer may select the preferences and how important each one is, along with entering the 
 and send the estimated price to the user terminal via the network for displaying on an interface of the user terminal, (Wang, see at least: [0063] These implementations may be communicatively linked and cross platform so that a user on a mobile device may be provided with the information relevant to their service request, such as the electronic map display, indicators which display travel times, routes, pricing information, profile and setting information, etc.)
wherein to determine the estimated price, the processor is further directed to: extract one or more characteristics of the service request based on the at least one route; (Wang, see at least: [0080] The process of a customer presetting preferences however is the same for both new and established customers, where a customer may select the preferences and how important each one is, along with entering the search parameters for the service request. Then, the new customer, like an established customer, is given options for choosing a best matching service provider to carry out the request. In order for the system to generate an estimated price, it needs at least a pickup location and drop off location or destination location, whether the service request is for transport service.)
andResponse to Non-final Office ActionAttorney Docket No.: 20615-0073US00Application No.: 16/699,864Page 3 of 29 process the one or more characteristics of the service requests using the at least one price estimation model, (Wang, see at least: [0080] Then, the new customer, like an established customer, is given options for choosing a best matching service provider to carry out the request. In order for the system to generate an estimated price, it needs at least a pickup location and drop   [0238] According to an exemplary embodiment of the present invention, rate for calculating the default price of the service request is usually fixed; the default price will not be changed moment to moment based on changing supply and demand. A price that may go up or down depending at least on traffic conditions and routes is referred to as the “estimated price.” The “estimated price” is a tool that would give a customer an idea of what a service request may cost. This may be given in the form of an estimated minimum-maximum range or number. For example, a route in a transport request, which can be changed based on different driving-time rate or different mileages.
 Williams discloses wherein the at least one price estimation model is a machine learn model and generated by: (Williams, see at least: [0357] the server is an airline server. [0358] step (ii) includes using rules in order to analyse patterns in the dataset. [0359] step (ii) includes a naive Bayes classifier machine learning approach which produces a probabilistic model of fares, and that model is used to predict unobserved fares. [0360] classifiers are trained using observed prices and sets of features that correspond to them. [0367] historical quotes are filtered by age. [0368] inputs for the statistical model include reversed route equivalents. [0369] the method including the step of: including cached fare prices in the set of fare price estimates. [0375] the method is performed on a server from which estimation services for fare availability and price are provided.
obtaining historical order information, (Williams, see at least: [0294] features may be derived by training multiple models with different features and comparing the predictive accuracy of the different models. [0295] step (ii) includes building a statistical model from 
determining a plurality of historical actual prices based on the historical order information; (Williams, see at least: [0031] The method may be one wherein step (ii) includes building a statistical model from historical prices, identifying missing quote candidates, and pricing quote candidates based on the statistical model.)
Turra discloses obtaining….and traffic information related to each of a plurality of historical orders; (Turra, see at least: [0025] The historical data 225 preferably include information pertaining to current and past traffic such as customer information, origins, destinations, paths, commodity, car type, price and duration. Freight transportation companies typically maintain databases of historical data in the ordinary course of business. Estimated competitive data 230 preferably includes information pertaining to costs and pricing for competitors based on origins, destinations, commodity, vehicle type and ownership.)
None of the art of record, neither alone nor in combination, teach the limitations of:
determining a plurality of historical estimated prices corresponding to the plurality of historical actual prices according to at least one of the traffic information and the historical order information; Williams discusses comparing the predictive accuracy of different models but does not specifically call out comparing estimated prices to actual prices, nor does it relate this to traffic information. [0030] The method may be one wherein features may be derived by training multiple models with different features and comparing the predictive accuracy of the different models.
analyzing a estimated price and an actual price for each of the plurality of historical orders related to the historical order information; determining a minimum coefficient and a maximum coefficient based on the analysis; determining a maximum estimated price and a minimum estimated price for each of the historical orders based on the minimum coefficient and the maximum coefficient; and generating the at least one price estimation model by training anResponse to Non-final Office ActionAttorney Docket No.: 20615-0073US00Application No.: 16/699,864Page 4 of 29 initial price estimation model using at least one machine learning technique based on at least one of the plurality of historical actual prices, the maximum estimated price or the minimum estimated price for each of the historical orders.  Therefore, claim 1 is novel/non-obvious.
Claims 12 and 20 are substantially similar to claim 1, and are therefore novel/non-obvious for the same reasons as listed above.
By virtue of their dependency on claim 1, claims 3, 4, 5, 6, 7, 9, 10, and 11 are also novel/non-obvious.
By virtue of their dependency on claim 12, claims 14, 15, 16, 17, and 18 are also novel/non-obvious.
Additionally, related literature includes: “Mining open datasets for transparency in taxi transport in metropolitan environments” This article discusses analyzing the various methodologies for predicting the price of a route.  

Eligible Subject Matter
The claims are directed towards eligible subject matter for the following reasons:
Independent claims 1, 12, and 20 sufficiently recite details involved in generating a price model and determining a price for a service request, at a higher level the merely reciting machine learning.  The claims give more specific details related to how the model is both generated and trained. Theses details successfully integrate the abstract idea of determining a route and price estimation for a service request, into a practical application.  Therefore, claims 1, 12, and 20 are 
Any comments considered necessary by the applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625